      Case 1:17-cv-05507-AKH Document 35-1 Filed 01/18/19 Page 1 of 3
                   TABLE OF DECLARATIONS AND EXHIBITS



                      DECLARATION OF SETH R. LESSER
Exhibit   Excerpts from the deposition transcript of the Plaintiff Claudinne Feliciano
No.1
Exhibit   Excerpts from the deposition transcript of Autumn DeLoatche, an employee of
No.2      the Defendant.

Exhibit   Excerpts from the deposition transcript of Janet Ernst, an employee of the
No.3      Defendant.

Exhibit   Excerpts from the deposition transcript of Naeem Kayani, an employee of the
No.4      Defendant.

Exhibit   Excerpts from the deposition transcript of Jeremy Harrison, and employee of
No.5      Related Management.
Exhibit   Excerpts from the deposition transcript of Todd Nahins, the attorney for
No.6      Plaintiff’s prior landlord who commenced a Housing Court proceeding against
          her in 2014.

Exhibit   Excerpts from the deposition transcript of Courtney Johnson, and employee of
No.7      LexisNexis Data Resources, Inc,
Exhibit   Copy of a document produced by Defendant bearing Bates-numbers CLF000086-
No.8      94.

Exhibit   Copy of an e-mail produced by Defendant bearing Bates-numbers CLF000151-
No.9      52, and labeled “CONFIDENTIAL.”
Exhibit   Copy of an e-mail chain produced by Defendant bearing Bates-numbers 000158-
No.10     62, and labeled “CONFIDENTIAL.”
Exhibit   Copy of a document produced by Defendant bearing Bates-numbers CLF000169-
No.11     245, and labeled “CONFIDENTIAL.”
Exhibit   Copy of an e-mail chain produced by Defendant bearing Bates-numbers
No.12     CLF000259-261, and labeled “CONFIDENTIAL.”
Exhibit   Copy of an e-mail chain produced by Defendant bearing Bates-numbers
No.13     CLF000264-266, and labeled “CONFIDENTIAL.”
Exhibit   Copy of an e-mail chain produced by Defendant bearing Bates-numbers
No.14     CLF000294-299, and labeled “CONFIDENTIAL.”
Exhibit   Copy of an e-mail chain produced by Defendant bearing Bates-numbers
No.15     CLF000365-66, and labeled “CONFIDENTIAL.”
Exhibit   Copy of a spreadsheet identifying Housing Court proceedings in which the
No.16     disposition of each case was described as “Case Filed”, in consumer reports
          provided to by the Defendant to its landlord customers during the class period,
          which was produced by Defendant, bears the Bates-number CLF001272, and is
          labeled “CONFIDENTIAL.”
Exhibit   Copy of a document bearing the Bates-numbers CLF001291-94, and labeled
No.17     “CONFIDENTIAL.”
      Case 1:17-cv-05507-AKH Document 35-1 Filed 01/18/19 Page 2 of 3
                   TABLE OF DECLARATIONS AND EXHIBITS


                       DECLARATION OF SETH R. LESSER
Exhibit   Copy of a spreadsheet bearing the Bates-number CLF001295, and labeled
No.18     “CONFIDENTIAL.”
Exhibit   Copy of the Notice of Petition and Petition from the New York City Housing
No.19     Court case filed against Plaintiff, produced by Plaintiff bearing Bates-numbers
          FELICIANO 0001-2.
Exhibit   Copy of a letter dated July 22, 2015 from CoreLogic Saferent to Plaintiff, which
No.20     was produced by Plaintiff and is Bates-numbered FELICIANO 0007-9.
Exhibit   Copy of a letter dated July 27, 2015 from Hunter’s Point South Leasing,
No.21     produced by Related Management in response to a subpoena issued by Defendant
          and is Bates-numbered RELATED000014-15.
Exhibit   Copy of Defendant’s contract with the Office of Court Administration (“OCA”)
No.22     and correspondence related thereto, as produced by the OCA in response to a
          subpoena issued by Plaintiff, which are Bates-numbered OCA00001-5, 00035-36.
Exhibit   Copy of a certified copy of the Notice of Discontinuance of the New York City
No.23     Housing Court proceeding commenced against the Plaintiff, produced by the
          OCA in response to a subpoena issued by Plaintiff and is Bates-numbered
          OCA000042.
Exhibit   Copy of a certified copy of the Stipulation of Discontinuance With Prejudice in
No.24     the Housing Court proceeding, produced by the OCA in response to a subpoena
          issued by Plaintiff and is Bates-numbered OCA 000046.

Exhibit   Copy of a New York Times article titled, “On the List, and Not in a Good Way,”
No.25     by Julie Satow, dated October 16, 2014, which can be accessed using the
          following link: https://www.nytimes.com/2014/10/19/nyregion/a-tenant-
          blacklist-culled-from-tedium.html?_r=0.

Exhibit   Copy of a press release issued by Senator Liz Krueger on April 26, 2012, which
No.26     can be accessed using the following link:
          https://www.nysenate.gov/newsroom/press-releases/liz-krueger/victory-tenants-
          sen-krueger-announces-courts-end-electronic-sale
Exhibit   Copy of Seth R. Lesser CV and a resume of Klafter Olsen & Lesser LLP.
No.27
Exhibit   Copy of Mr. Fishman’s resume.
No.32
      Case 1:17-cv-05507-AKH Document 35-1 Filed 01/18/19 Page 3 of 3
                   TABLE OF DECLARATIONS AND EXHIBITS


           DECLARATION OF MARGARITA J. FRASER DE ABADIE
Exhibit   Copy of a spreadsheet identifying Housing Court proceedings in which the
No.16     disposition of each case was described as “Case Filed”, in consumer reports
          provided to by the Defendant to its landlord customers during the class period,
          which was produced by Defendant, bears the Bates-number CLF001272, and is
          labeled “CONFIDENTIAL.”
Exhibit   Screenshot of Ms. Feliciano’s landlord tenant proceeding.
No.28
Exhibit   Spreadsheet of NYC Cases Reviewed by Margarita J. Fraser De Abadie, labeled
No.29     as “CONFIDENTIAL.”
Exhibit   Spreadsheet of all Cases Reviewed, labeled as “CONFIDENTIAL.”
No.31
                       DECLARATION OF WILLIAM YATES
Exhibit   Copy of a spreadsheet identifying Housing Court proceedings in which the
No.16     disposition of each case was described as “Case Filed”, in consumer reports
          provided to by the Defendant to its landlord customers during the class period,
          which was produced by Defendant, bears the Bates-number CLF001272, and is
          labeled “CONFIDENTIAL.”
Exhibit   Spreadsheet of NYC Cases Reviewed by William Yates, labeled as
No.30     “CONFIDENTIAL.”
Exhibit   Spreadsheet of all Cases Reviewed, labeled as “CONFIDENTIAL.”
No.31
